Name: Regulation (EEC) No 921/71 of the Commission of 4 May 1971 amending the common quality standards for asparagus
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 Official Journal of the European Communities 249 5.5.71 Official Journal of the European Communities No L 100/9 REGULATION (EEC) No 921/71 OF THE COMMISSION of 4 May 1971 amending the common quality standards for asparagus THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, establishing the product to the grower; whereas it is possible to relax these criteria while, at the same time, satisfying the requirements of consumers ; Whereas, in consequence, the field of application of the common quality standards for asparagus defined in Annex 1/ 1 to Regulation No 183/64/EEC5 of 17 November 1964 should be specified ; Having regard to the " Treaty European Economic Community ; Having regard to Regulation No 23 1 on the progressive establishment of a common organisation of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2423/70,2 and in particular Article 5 (2); HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation No 158/66/EEC3 of 25 October 1966 on applying the common quality standards to fruit and vegetables marketed within the Community, as last amended by Regulation (EEC) No 2423/70, and in particular the last subparagraph of Article 2 ( 1 ); Annex II to this Regulation shall be substituted for Annex VI to Regulation (EEC) No 1194/69 . Regulation. Annex II to this Regulation shall be substituted for Annex VI to Regulation (EEC) No 1194/69 . Article 2 Whereas a Class III for asparagus was defined in Annex VI to Council Regulation (EEC) No 1194/694 of 26 June 1969 adding a supplementary class to the common quality standards for certain fruit and vegetables ; whereas the criteria adopted have proved too rigid given the economic importance of this This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No 30, 20.4.1962, p. 965/62. 5 OJ No 192, 25.11.1964, p. 3217/64. a OJ No L 261 , 2.12.1970, p. 1 . 3 OJ No 192, 27.10.1966, p. 3282/66. 4 OJ No L 157, 28.6.1969, p. 1 . 250 Official Journal of the European Communities ANNEX 1 AMENDMENTS TO THE COMMON QUALITY STANDARDS FOR ASPARAGUS (Annex 1/ 1 to Regulation No 183/64/EEC) Under I 'Definition of products', the following sentence shall be substituted for the last sentence : 'This standard does not apply to asparagus of less than 10 mm in diameter, packed in uniform bundles .'  . ANNEX 11 CLASS III  ASPARAGUS This class shall include produce of marketable quality which cannot be included in a higher class , but which satisfies the following requirements : QUALITY REQUIREMENTS Asparagus in Class III must satisfy the requirements laid down in the common quality standards for Class II . However the tips may be slightly open and the tips of white asparagus may have a slight colouring, including pale green . In addition, the cut at the base of the shoot may be oblique . SIZING The provisions laid down for Class II in Title III of the common quality standards shall apply to asparagus in Class III . However, where asparagus are not put up in bundles in individual packages , each package may contain shoots-of less than 10 mm but exceeding 8 mm in diameter. ¢ TOLERANCES Each package may contain at most :  15% by weight or number of shoots not satisfying the requirements of the class including the minimum requirements for such products . However, such products must be of marketable quality and be suitable for consumption ;  15% by weight or number of hollow shoots , satisfying all the other requirements of the class ;  10% by weight or number of shoots which do not comply with the rules fixed for sizing. PACKAGING AND PRESENTATION A. Uniformity A maximum of 10% of shoots of another colour is permitted for green asparagus ; white asparagus and purple asparagus may be put up together . ' Deceptive display is not permitted, i.e. the visible part must correspond to the average contents: B. Packaging The provisions laid down in Title V B of the commonquality standards shall apply to asparagus in Class 'III '. MARKING The provisions laid down in Title VI of the common quality standards shall apply to asparagus in Class III . However, according to the type of product, the word 'asparagus' shall be followed, where appropriate, by the words 'white and purple' when these products are put up together .